*977ORDER
PER CURIAM.
This cause came on for consideration of appellee’s suggestion of death, counsel for appellant’s motion to vacate the judgment of conviction and to remand this cause with instructions to dismiss the indictment. In light of the foregoing, it is
ORDERED that appellant’s aforesaid motion to vacate the judgment of conviction and to remand this cause with instructions to dismiss the indictment is denied. It is
FURTHER ORDERED that the appeal is hereby dismissed. See Harvey v. United States, D.C.App., 385 A.2d 36 (1978).
Before NEWMAN, Chief Judge, and KELLY,* KERN, GALLAGHER, NEBEKER,* HARRIS,* MACK, FERREN and PRYOR, Associate Judges.
ORDER
PER CURIAM.
This cause came on for consideration of appellee’s suggestion of death, counsel for appellant’s motion to vacate the judgment of conviction and to remand this cause with instructions to dismiss the indictment and the petition for hearing said motion en banc. It appearing that a majority of the court has voted to deny the petition for hearing appellant’s motion en banc, it is
ORDERED that counsel for appellant’s petition for en banc consideration of the motion is denied.
NEWMAN, C. J., and KELLY, MACK and FERREN, JJ., would grant the en banc petition.